Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24, 26, 35, 36, 39, and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rubin (US 10,670,379).
Re claims 21, 22, 24, and 26, Rubin discloses a cartridge comprising: a cartridge casing comprising a mouth and an interior, propellant in the interior of the cartridge casing, and a bullet (Fig 1) secured in the mouth of the cartridge casing, the cartridge and bullet comprising a central axis, the bullet comprising an axial length, the bullet comprising: a jacket member (110); a core disposed inside the jacket member, the core comprising an outer circumferential surface; the core comprising a rearward base portion and a forward ogive portion, the forward ogive portion comprising a plurality of core segments (60 and 80) extending axially forwardly, the plurality of core segments circumferentially spaced around the central axis and defining a bullet tip, adjacent pairs of core segments defining a separation (50), the separations extending at least 20% of the axial length of the bullet at the outer surface of the core (Fig 1).
Re claim 23, Rubin (Fig 14) discloses the cartridge of claim 21, wherein the bullet tip comprises an axially extending recess (for 1400) comprising a depth, and wherein the axial length of the separations is equal to or greater than the depth of the axially extending recess.
	Re claim 35, 36, 39, and 40, Rubin discloses a cartridge comprising: a cartridge (inherent) casing comprising a mouth and an interior, propellant in the interior of the cartridge casing, and a bullet (Fig 2) secured in the mouth of the cartridge casing, the cartridge and bullet comprise a central axis, the bullet comprising an axial length, the bullet comprising: a core (20) comprising a rearward base portion, a forward ogive portion, and an outer circumferential surface, the rearward base portion comprising a tapered shape at a juncture with the forward ogive portion; and the core comprising a plurality of core segments circumferentially spaced around the central axis, -5-Attorney Docket No.: P23983US02 Application No.: 17/577,231 wherein the core comprises a plurality of separation planes (50) between the core segments extending to the outer circumferential surface of the core, the separation planes extending to the outer surface of the core (Fig 2).

Claim(s) 21, 27, 35-37, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiss (US 2014/0283707).
Re claims 21 and 27, Reiss (Fig 4) discloses a cartridge comprising: a cartridge casing comprising a mouth and an interior, propellant in the interior of the cartridge casing, and a bullet secured in the mouth of the cartridge casing, the cartridge and bullet comprising a central axis, the bullet comprising an axial length, the bullet comprising: a jacket (5) member; a core disposed inside the jacket member, the core comprising an outer circumferential surface; the core comprising a rearward base portion and a forward ogive portion, the forward ogive portion comprising a plurality of core segments (1) extending axially forwardly, the plurality of core segments circumferentially spaced around the central axis and defining a bullet tip, adjacent pairs of core segments defining a separation, the separations extending at least 20% of the axial length of the bullet at the outer surface of the core (Fig 4 shows at least 33%).
Re claims 35-37 and 39, Reiss discloses a cartridge comprising: a cartridge casing comprising a mouth and an interior, propellant in the interior of the cartridge casing, and a bullet (Fig 4) secured in the mouth of the cartridge casing, the cartridge and bullet comprise a central axis, the bullet comprising an axial length, the bullet comprising: a core comprising a rearward base portion, a forward ogive portion, and an outer circumferential surface, the rearward base portion comprising a tapered shape at a juncture with the forward ogive portion; and the core comprising a plurality of core segments (1) circumferentially spaced around the central axis, -5-Attorney Docket No.: P23983US02 Application No.: 17/577,231 wherein the core comprises a plurality of separation planes (4) between the core segments extending to the outer circumferential surface of the core, the separation planes extending to the outer surface of the core.




Allowable Subject Matter
Claims 25 and 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28-34 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641